uNiCINAL                                                                                       01/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 19-0715'


STATE OF MONTANA,
                                                                          FILED
                                                                         JAN 1 5 2021
             Plaintiff and Appellee,
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       Statf4 of Mortt:-.,,a
      v.
                                                                    ORDER
WOLFGANG ALEXANDER LUCAS
VASQUEZ,

             Defendant and Appellant.


       This Court reviews briefs to ensure compliance with Rules 10, 11, and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed electronically on January 15, 2021, this Court has determined that the brief does not
comply with the below-referenced Rule.
       M. R. App. P. 10(2) requires that all briefs in criminal cases appealed by the
defendant shall be served on both the County Attorney and the Attorney General. The
certificate of service attached to the Appellant's Brief does not indicate that it was served
upon the Attorney General.
Therefore,
       IT IS ORDERED that within ten (10) days of the date of this Order the Appellant
shall serve Appellant's Opening Brief on the Attorney General and submit a certificate of
service with the Clerk's office; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the certificate of service with the
Clerk's office.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
DATED this 15th day of January, 2021.
                                        For the Court,




                                        By
                                                     Justice